Exhibit B
Jay P. Barron

From:                              Genie Harrison <genie@genieharrisonlaw.com>
Sent:                              Sunday, March 10, 2019 1:13 PM
To:                                Jay P. Barron
Cc:                                Mary Olszewska; Carla Medina; Jennifer L. Keller; Chase A. Scolnick; Genie Harrison
Subject:                           Re: Doe v. Spacey: Stip and Errata Re: ReNotice of Hearing



Jay,

Please do not presume to project your inferences onto my communications.

Not only is your characterization of my conduct false (i.e., that I agreed to the propriety of a Rule 26
conference by inference), it is contrary to what I have explicitly stated in email.

I have specifically informed defendants that plaintiff will not participate in a Rule 26 conference at this
time (1) before any scheduling conference was set by the Court, (2) when plaintiff is challenging the
jurisdiction of this Court, (3) based your reading of Rules 16 & 26 with which I disagree.

Genie Harrison, Esq.

p: 213.805.5301
f: 213.805.5306
a: 523 West 6th Street, Suite 707, Los Angeles, CA 90014
w: www.genieharrisonlaw.com
e: genie@genieharrisonlaw.com

PLEASE NOTE: This message, including any attachments, may include privileged, confidential
and/or inside information. Any distribution or use of this communication by anyone other than the
intended recipient(s) is strictly prohibited and may be unlawful. If you are not the intended recipient,
please notify the sender by replying to this message and then delete it from your system. Thank you.

From: "Jay P. Barron" <JBarron@kelleranderle.com>
Date: Saturday, March 9, 2019 at 1:52 PM
To: Genie Harrison <genie@genieharrisonlaw.com>
Cc: Mary Olszewska <mary@genieharrisonlaw.com>, Carla Medina <carla@genieharrisonlaw.com>, "Jennifer
L. Keller" <JKeller@kelleranderle.com>, "Chase A. Scolnick" <CScolnick@kelleranderle.com>
Subject: Re: Doe v. Spacey: Stip and Errata Re: ReNotice of Hearing

Genie,

The rules I cited in my e-mail from yesterday (i.e., FRCP 16(b)(2) & 26(f)(1)) require a Rule 26(f) conference even if the
Court does not set a scheduling conference. I am unaware of any authority permitting a party to unilaterally delay or
defer engaging in the Rule 26(f) conference, even where a motion to remand is pending. If you have such authority,
please provide it. Otherwise, we intend to comply with the statutory requirements.

I also am confused by your new position as your response yesterday implicitly acknowledged the need for the Rule 26(f)
conference in proposing it occur on Tuesday or Wednesday next week. For reasons previously explained, we think that
                                                              1
Monday is the deadline under the statutes cited above but now you seek to unilaterally delay the Rule 26(f) conference
for over a month.

Please reconsider. And if Monday at 10 a.m. is not a good time, please let us know if there is a different time on Monday
that works.

Best,

Jay

On Mar 9, 2019, at 12:14 PM, Genie Harrison <genie@genieharrisonlaw.com> wrote:

        Jay,

        We do not think the Rule 26 conference is appropriate at this time as we are challenging
        whether the case should be in CDCA court. In addition, the court has not set a
        scheduling conference.

        We intend to wait to have a Rule 26 conference until after the court’s ruling on the
        various motions that have been filed and the setting of a subsequent scheduling
        conference, should that come to pass.

        We are, of course, happy to consider any contrary authority that you may have.

        Thank you.

        Genie Harrison, Esq.
        <image001.png>
        p: 213.805.5301
        f: 213.805.5306
        a: 523 West 6th Street, Suite 707, Los Angeles, CA 90014
        w: www.genieharrisonlaw.com e: genie@genieharrisonlaw.com

        PLEASE NOTE: This message, including any attachments, may include privileged,
        confidential and/or inside information. Any distribution or use of this communication by
        anyone other than the intended recipient(s) is strictly prohibited and may be unlawful. If
        you are not the intended recipient, please notify the sender by replying to this message
        and then delete it from your system. Thank you.



        From: "Jay P. Barron" <JBarron@kelleranderle.com>
        Date: Friday, March 8, 2019 at 6:40 PM
        To: Genie Harrison <genie@genieharrisonlaw.com>
        Cc: Mary Olszewska <mary@genieharrisonlaw.com>, Carla Medina
        <carla@genieharrisonlaw.com>, "Jennifer L. Keller" <JKeller@kelleranderle.com>
        Subject: RE: Doe v. Spacey: Stip and Errata Re: ReNotice of Hearing

        Hi Genie,


                                                            2
As previously mentioned, we calculate Monday as the deadline to hold the Rule 26(f) conference (under
Rules 16(b)(2) & 26(f)(1)), which is why we have been trying to schedule it for then. Is there a different
time on Monday that works?

Jay

From: Genie Harrison [mailto:genie@genieharrisonlaw.com]
Sent: Friday, March 08, 2019 6:33 PM
To: Jay P. Barron <JBarron@kelleranderle.com>
Cc: Mary Olszewska <mary@genieharrisonlaw.com>; Carla Medina <carla@genieharrisonlaw.com>;
Jennifer L. Keller <JKeller@kelleranderle.com>; Genie Harrison <genie@genieharrisonlaw.com>
Subject: Re: Doe v. Spacey: Stip and Errata Re: ReNotice of Hearing

Hello Jay,

Monday does not work. What availability do you have Tuesday and Wednesday?

Genie Harrison, Esq.



Genie Harrison Law Firm, APC
p: 213.805.5301
f: 213.805.5306
a: 523 West 6th Street, Suite 707, Los Angeles, CA 90014
w: www.genieharrisonlaw.com
e: genie@genieharrisonlaw.com

PLEASE NOTE: This message, including any attachments, may include privileged, confidential and/or
inside information. Any distribution or use of this communication by anyone other than the intended
recipient(s) is strictly prohibited and may be unlawful. If you are not the intended recipient, please
notify the sender by replying to this message and then delete it from your system. Thank you.

On Mar 8, 2019, at 6:17 PM, Jay P. Barron <JBarron@kelleranderle.com> wrote:

        Hi Mary,

        In addition to my follow-up e-mail this morning, I left you a message around 12:30 p.m.
        earlier today. Can you please let us know if Monday at 10 a.m. works for our Rule 26(f)
        conference? Assuming it does, we will plan to call you then.

        Thanks.

        Jay

        From: Jay P. Barron
        Sent: Friday, March 08, 2019 9:37 AM
        To: Mary Olszewska <mary@genieharrisonlaw.com>
        Cc: Genie Harrison <genie@genieharrisonlaw.com>; Carla Medina
        <carla@genieharrisonlaw.com>; Jennifer L. Keller <JKeller@kelleranderle.com>
        Subject: RE: Doe v. Spacey: Stip and Errata Re: ReNotice of Hearing

                                                    3
Mary,

Attached is the signed stipulation. I will leave it to you to file it.

Also, please let me know if you are available on Monday at 10 a.m. for the Rule 26(f)
conference.

Thanks.

Jay

From: Mary Olszewska [mailto:mary@genieharrisonlaw.com]
Sent: Thursday, March 07, 2019 6:57 PM
To: Jay P. Barron <JBarron@kelleranderle.com>
Cc: Genie Harrison <genie@genieharrisonlaw.com>; Carla Medina
<carla@genieharrisonlaw.com>; Jennifer L. Keller <JKeller@kelleranderle.com>
Subject: RE: Doe v. Spacey: Stip and Errata Re: ReNotice of Hearing

Jay, I added the requested language and hope this works. Also, thanks for the heads up
on the order. Please execute at your earliest convenience. Thank you. - Mary

From: Jay P. Barron <JBarron@kelleranderle.com>
Sent: Thursday, March 7, 2019 4:56 PM
To: Mary Olszewska <mary@genieharrisonlaw.com>
Cc: Genie Harrison <genie@genieharrisonlaw.com>; Carla Medina
<carla@genieharrisonlaw.com>; Jennifer L. Keller <JKeller@kelleranderle.com>
Subject: RE: Doe v. Spacey: Stip and Errata Re: ReNotice of Hearing

Mary,

We are agreeable to entering into the stipulation to effectuate our previous agreement
as to the new hearing date. I have only one suggested change to the language of the
draft stipulation. Can you please add a provision re-confirming our agreement that the
opposition and reply deadlines under L.R. 7-9 and 7-10 will be based on the new April
16, 2019 hearing date?

Also, under L.R. 7-1 and L.R. 52-4.1, the proposed order cannot be included in the same
pleading with the stipulation but instead must be set forth in a separate document.

Thanks.

Jay

From: Mary Olszewska [mailto:mary@genieharrisonlaw.com]
Sent: Thursday, March 07, 2019 4:37 PM
To: Jay P. Barron <JBarron@kelleranderle.com>
Cc: Genie Harrison <genie@genieharrisonlaw.com>; Carla Medina
<carla@genieharrisonlaw.com>
Subject: Doe v. Spacey: Stip and Errata Re: ReNotice of Hearing



                                                4
Hi Jay. We were advised by Judge Lew’s chambers that we can’t just renotice the
hearing. A stipulation between the parties and an order is required. We have drafted
the attached as instructed by the Court. If we would like to move the hearing to 4/16,
please execute the attached. If you would like to make changes, let me know and we
will send a word version for redlining.


Mary Olszewska
<image001.png>
Attorney
p: 213.805.5301
f: 213.805.5306
a: 523 West 6th Street, Ste. 707, Los Angeles, CA 90014
w: www.genieharrisonlaw.com e: mary@genieharrisonlaw.com




                                            5
